0 OMB APPROVAL OMB Number:3235-0070 Expires:January 31, 2013 Estimated average burden hours per response 187.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2010. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of thischapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT The number of shares outstanding of the issuer’s common stock as ofNovmeber 10, 2010 was 14,885,131. SEC 1296 (03-10) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. INDEX Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): Condensed Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 – Controls and Procedures 24 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 26 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6 – Exhibits 28 SIGNATURES 29 2 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) September 30, 2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale securities – Restricted collateral deposits Trade receivables (net of allowance for doubtful accounts in the amount of $26,000 as of September 30, 2010 and $47,000 as of December 31, 2009) Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Deferred tax assets Severance pay fund Other long term receivables Property and equipment, net Investment in affiliated company Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) September 30, 2010 December 31, 2009 (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of capitalized leases Current portion of long term debt Short term bank credit Deferred revenues Total current liabilities LONG TERM LIABILITIES: Accrued severance pay Long term portion of capitalized leases Long term debt Deferred tax liability Other long term liabilities Total long term liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of September 30, 2010 and December 31, 2009; Issued and outstanding: 14,696,612 shares and 14,405,948 shares as of September 30, 2010 and December 31, 2009, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of September 30, 2010 and December 31, 2009; No shares issued and outstanding as of September 30, 2010 and December 31, 2009 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (U.S. Dollars, except share data) Nine months ended September 30, Three months ended September 30, Revenues $ Cost of revenues, exclusive of amortization of intangibles Research and development Selling and marketing expenses General and administrative expenses Amortization of intangible assets Total operating costs and expenses Operating loss ) Other income (expense) ) ) Allowance for settlements – – – Financial income (expense), net ) ) ) Total other income (expenses) ) ) Loss before income tax expenses ) Income tax expenses ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash provided by operating activities: Depreciation Amortization of intangible assets and capitalized software costs Amortization of debt discount Compensation related to shares issued to employees, consultants and directors Adjustment to value of warrants and embedded features on the senior convertible notes ) Deferred tax expense Changes in operating assets and liabilities: Severance pay, net ) Note receivable – Trade receivables Other accounts receivable and prepaid expenses ) Inventories ) Unbilled receivables ) Deferred revenues ) Trade payables ) ) Other accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment net of investment grants received from the State of Israel ) ) Additions of capitalized software development ) ) Investment in affiliated company Restricted collateral deposits and available for sale securities ) Net cash provided by (used in) investing activities ) ) FORWARD $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, FORWARD $ $ CASH FLOWS FROM FINANCING ACTIVITIES: Long term loans ) ) Short term bank credit ) ) Treasury stock purchased ) ) Net cash provided by (used in) financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH ACCRETION DUE TO EXCHANGE RATE DIFFERENCES CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Interest paid during the period $ $ Taxes on income paid during the period $ $ Note conversion to common stock $ $
